Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 31-48 in the reply filed on 12/20/2021 is acknowledged.
Accordingly, claims 49-62 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim.
Status of Claims
Claims 31-62 are pending.  Claims 31-48 are presented for this examination.  Claims 49-62 are withdrawn.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 04/29/2020 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 48 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Instant claim 48 recited “1-30% of H2” lacks units of measure for “%”.  Does it refer to wt%, vol% or molar %?  Neither instant claims nor original specification provides any disclosure regarding units of measure.  Hence, it renders instant claim 48 indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 31, 38, 47 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Jeon (KR20120074145).
As for claim 31, Jeon discloses a method for manufacturing high Mn high Al alloying molten Zin galvanized steel sheet with Ni-Fe plating (i.e. claimed first coating including Fe and Ni) first performed on the steel foundation plate followed by annealing at 750-900 °C and 
Hence, Jeon anticipated instant claimed 1.
As for claim 38, Jeon disclose Ni-Fe composition of Ni-Fe plating is 30-50% wt of Ni and rest is Fe. (Page 4 of Detailed English translation , last paragraph line 1)  Hence, instant claimed wherein clause is expected.
As for claim 47, Jeon discloses in Example 1 the Ni-Fe plated steel sheet is annealed at 700-800 C for 40 seconds. (Page 5 2nd paragraph from the bottom line 4) Hence, continuous annealing is expected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 31, 39-41, 43-45 and 47-48 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee (US20140349133 from IDS 04/29/2020). 
As for claim 31, Lee teaches a method for manufacturing a hot-dip galvanized steel sheet (paragraph [0033]) where a transition metal plating is performed on the surface of the steel sheet that may be one or more of Fe, Co, and Ni (paragraph [0036] and claim 8); i.e. a 
It is noted Lee does not expressly disclose the transitional metal plate including Fe and Ni.   However, the fact Le discloses a transition metal plating is performed on the surface of the steel sheet that may be one or more of Fe, Co, and Ni suggests a plating of Fe and Ni would have been obvious based on “one or more”.
As for claim 39-41, Lee discloses the thickness of the composite layer (i.e. transition metal plating which meets instant claimed first coating) is 80 nm to 500 microns, (paragraph [0030]) hence overlapping instant claimed thickness ranges.
As for claims 43-45, Lee discloses hot dip galvanizing bath has Al 0.1-0.3% with remainder of Zn. (paragraph [0044] and claim 1  Zn-based layer).  Hence, 99.7-99.9% of Zn is expected which overlaps instant claimed Zn%.
As for claim 47, the fact Lee discloses a heat treatment is performed on the transition metal-plated steel sheet by heating to a temperature of 750-900 °C in a reducing atmosphere and maintain for 20 seconds or more (paragraph [0039] and [0046]) suggests continuous annealing.
.
Claims 32-37, 43-45 and 48 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jeon.  
As for claims 32-37, Jeon discloses Ni-Fe composition of Ni-Fe plating is 30-50% wt of Ni and rest is Fe.  Hence, 30-50% wt of Ni overlaps instant claims 35-37 required Ni%.   With Fe is calculated to be 50-79%, it overlaps instant claims 32-34 required Fe%.
A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
As for claims 43-45,  Jeon discloses molten zinc plating bath has 0.1-0.25% Al which suggests 99.75-99.99% Zn, which overlaps instant claims Zn%.
 As for claim 48, Jeon discloses annealing is performed at an atmosphere of 15% H2 and the rest is N2 at a dew point 0° to -60 °C.  (Page 5 the 2nd paragraph from the bottom)
Claims 31 and 42-48 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fushiwaki (JP2008144264 from IDS 04/29/2020).  
As for claim 31, Fushiwaki discloses a method of manufacturing hit strength hot dip galvannealed steel sheet by first pre-plating the steel sheet with metal and/or an alloy containing one or more element selected from Fe, Ni, Co, Cu and Sn , followed by annealing the pre-plated steel sheet between 600-900 °C (paragraph [0060] line 2), finally hot-dip galvanizing the annealed pre-plated steel sheet. (Abstract)
a finite number of identified, predictable solutions, with a reasonable expectation of success as pre-plating compositions.  See MPEP 2145 X B Obvious To Try 
As for claim 42, Fushiwaki’s steel sheet comprises overlapping elemental compositions as illustrated in Table 1 below. (paragraphs [0018] - [0021])
Table 1
Element
Applicant
(weight %)
Fushiwaki et al.
(weight %)
Overlap
(weight %)
C
0.1-0.4
0.0001-0.5
0.1-0.4
Mn
1.5-3
0.1-5
1.5-3
Si
0.7-2
0.1-3
0.7-2
Al
0.05-1
0.01-5
0.05-1
                  Si+Al
0.75-3
0.11-8
0.75-3
Nb
<=0.5
0.001-0.1
0.001-0.1
                  B
<=0.005
0.001-0.01
0.001-0.005
Cr
<=1
0.01-2
0.01-1
Mo
<=0.5
0.01-1
0.01-0.5
Ni
<=1
0.01-2
0.01-1
Ti
<=0.5
0.001-0.1
0.001-0.1



As for claim 46,  Fushiwaki discloses plating bath composition may be changed depending on the use of the plated steel sheet but the different does not contribute the effect of the invention and is not particularly limited. (paragraph [0061])
Hence, it would have been obvious to one skill in the art to use a plating bath composition consists of Zn with expected success.
As for claim 47, Fushiwaki discloses annealing is performed with a CGL equipped with a direct fired furnace.  (paragraph [0070])
As for claim 48, Fushiwaki discloses annealing atmosphere is H2-N2 system with H2 1-90 vol%. (paragraph [0060])

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32-49 of copending Application No. 16/754,589. Although the claims at issue are not identical, they are not patentably distinct from each other because . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.